Kent, C. J.
This is a cause in which the right of fishery will come in question. Where the counties are so small as those mentioned, an impartial trial cannot be had, on a claim of a general nature. New-York is as near as any other, and where a right of fishery, or any similar claim is to be litigated, it is in my opinion, sufficient to take the matter from a Long-Island jury.
The expense is at the door of the party who applies, and the contribution to support the suit, shews strongly the disposition of the county.